Citation Nr: 1219772	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-26 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than November 19, 2003, for the grant of service connection for anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to August 1972.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied in unappealed rating decisions in April 1973 and July 1974. 

2.  A claim to reopen the claim for service connection for psychiatric disability was not received prior to November 19, 2003. 

3.  The Veteran's claim for service connection for psychiatric disability was reopened on the basis of new and material evidence, other than service department records, that was received more than one year after the July 1974 rating decision. 


CONCLUSION OF LAW

An effective date earlier than November 19, 2003, is not warranted for the award of service connection for anxiety disorder.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice by letters mailed in January 2004 and June 2004, prior to the initial adjudication of the claim. 

As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen the previously denied claim for service connection which led to the grant of service connection.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claim. 


II.  Earlier Effective Date 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran contends he is entitled to an effective date prior to November 19, 2003, for the grant of service connection for anxiety disorder. 

The Veteran was discharged from service in August 1972.  He first submitted a claim for service connection for psychiatric disability (claimed as "nervous condition") in January 1973.  In an April 1973 rating decision (with notification to the Veteran that same month), the RO denied service connection for adult situational reaction with depression.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. § 4005 (1972) and 38 C.F.R. § 19.129 (1972). 

In June 1974 the Veteran submitted a new claim for service connection for psychiatric disability.  In a July 1974 rating decision, the RO denied service connection for anxiety neurosis.  The Veteran was notified of this decision in that same month, and submitted a notice of disagreement in September 1974.  After the RO issued a statement of the case in October 1974, the Veteran requested an extension to submit a substantive appeal.  The RO granted him a 60 day extension in an October 1974 letter; however, the Veteran never submitted a substantive appeal.  The RO's July 1974 determination, therefore, became final.  See 38 U.S.C. § 4005 (1974) and 38 C.F.R. § 19.129 (1974). 

On November 19, 2003, the RO received the Veteran's claim for service connection for depression, anxiety and panic attacks.  In a June 2006 statement, the Veteran's private physician opined that the Veteran's ongoing depression and anxiety were a consequence of his hallucinogen exposure during service.  The Veteran underwent a VA psychiatric examination in December 2006.  In pertinent part, the examiner noted a diagnosis of anxiety disorder and opined that this diagnosis was related to the Veteran's active duty service.  Based on this evidence, which was received more than one year after the July 1974 unappealed rating decision, the RO granted service connection for anxiety disorder, effective from November 19, 2003. 

A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim for service connection for psychiatric disability that was received subsequent to the RO's July 1974 rating decision, and prior to November 19, 2003.  

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for anxiety disorder prior to November 19, 2003.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.");  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

(Parenthetically, even if the Veteran's November 2003 claim was considered an original claim for compensation rather than a claim to reopen, the effective date could be no earlier than November 19, 2003.  Under applicable law and regulation, the effective date of an award based on an original claim for compensation benefits received more than one year after the claimant's discharge from service shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.) 

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to November 19, 2003, for service connection for anxiety disorder. 


							(CONTINUED ON NEXT PAGE)






ORDER

An effective date earlier than November 19, 2003, for the grant of service connection for anxiety disorder is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


